internal_revenue_service number release date index number 402a ------------------------------------ ---------------------------------- ------------------------------ ---------------------------- -------------------------------------------------- ------------------------------------------------------ ------------------------------------------------- -------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-107041-11 date date legend board ---------------------------------------------------- ----------------------------------------------------------------------- state s ------------------------ model plan ---------------------------------------------------------------- ------------------------------------------------------------------- state regulations ---------------------------------------------------------------- dear -------------------- this responds to your letter of date and subsequent correspondence on behalf of state s and its board requesting a ruling concerning an amended and restated model deferred_compensation plan the model plan which is intended to meet the requirements of an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 and subsequent legislation adoption of the model plan is restricted to local public employers in state s for the benefit of their employees the amended an restated model plan has been or will be adopted plr-107041-11 only by employers that are state and local governmental entities which are eligible employers under sec_457 of the code on date the internal_revenue_service ruled in plr that the model plan as amended and restated at that time was an eligible_state_deferred_compensation_plan under sec_457 the model plan has been amended and restated again to include a number of revisions taking into account subsequent statutory changes under the code such as the amendment to sec_402a enacted by the small_business jobs_act of effective after date authorizing a governmental sec_457 plan to implement a qualified_roth_contribution_program under the model plan a participant may elect to defer compensation that would have been received for services rendered to a governmental employer within state s in any taxable_year until death severance_from_employment attainment of age 70½ the participant’s absence from employment for qualifying military service as described in the heroes earnings assistance and relief tax act of heart act and in the related notice_2010_15 or until the occurrence of an unforeseeable_emergency the model plan also includes a provision allowing an elective in-service distribution of dollar_figure or less to be paid to a participant in certain limited circumstances set forth thereunder and in sec_457 as well as a provision permitting the employer or its plan administration committee to make a mandatory_cash-out of such amounts in those circumstances the model plan also permits the adopting employer or its plan administration committee to establish a program which would allow participants to take loans from their plan accounts subject_to certain restrictions loans made under the model plan are subject_to rules in the plan sec_72 and in sec_1_457-6 of the income_tax regulations including provisions restricting the maximum amount and term of a plan_loan the model plan permits participants to defer compensation on a pre-tax basis the model plan also permits the adopting employer or its plan administration committee to allow participants to elect to make designated roth contributions on an after-tax basis in accordance with the provisions of sec_402a and sec_457 the model plan provides that elections to defer compensation including roth designations under sec_402a and any modifications to such plr-107041-11 elections must be made prior to the beginning of the month in which such compensation would have been paid in the absence of a deferral election the model plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up contribution election for amounts deferred for one or more of the participant's last three taxable years ending before the year in which a participant attains normal_retirement_age under the plan in addition the model plan also provides for the age plus catch-up_contributions described in sec_414 however the model plan provides that a participant can only use one of the two catch-up contribution provisions during a single year the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 including the sec_457 coordinated deferral provision with certain limitations a participant beneficiary or alternate_payee may elect the manner in which deferred amounts will be distributed the model plan provides that the manner and time of benefit payout must meet the minimum distribution_requirements of sec_401 the state regulations require an eligible_employer which adopts the model plan to establish a_trust described in sec_457 and to arrange for a trustee to hold the amounts deferred under the employer’s model plan for the exclusive benefit of its participants and beneficiaries the model plan provides that amounts of compensation deferred thereunder must be transferred to and invested in a_trust described in sec_457 for the exclusive benefit of the participants and their beneficiaries within an administratively reasonable_time period the rights of any participant or beneficiary to payments pursuant to the model plan are generally nonassignable and not subject_to pledge transfer or encumbrance sec_457 provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 provides that an eligible_deferred_compensation_plan must be maintained by an eligible_employer sec_457 provides that an eligible_employer includes a state political_subdivision of a state or any agency_or_instrumentality of the state or political_subdivision of a state plr-107041-11 sec_457 provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary under sec_402a applicable retirement plans may include a qualified_roth_contribution_program sec_402a provides that eligible governmental deferred_compensation plans are applicable retirement plans for taxable years beginning after date sec_402a provides that elective_deferrals of compensation which are designated roth contributions under qualified roth contribution programs are not excluded from income in the year of deferral sec_402a provides that qualified distributions from designated roth accounts are not includable in gross_income sec_457 states that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 under sec_457 an eligible_plan must provide that amounts will not be distributed to participants or beneficiaries before i the calendar_year in which the participant attains age 70½ ii the participant has a severance_from_employment with the employer or iii the participant is faced with an unforeseeable_emergency under the heart act a participant may be deemed to have had a severance_from_employment during periods of qualified_military_service revrul_2004_12 2004_1_cb_478 states that if a plan separately accounts for amounts attributable to an individual’s rollover_contribution to the plan such segregated_amounts may be distributed at any time sec_457 provides that in-service distributions may be made in amounts which do not exceed the dollar limitation under sec_411 sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 plr-107041-11 sec_1_457-7 provides that in accordance with sec_72 the amount of any loan from an eligible governmental_plan to a participant or beneficiary is generally treated as having been received as a plan distribution under sec_72 except to the extent set forth in sec_72 and sec_1_72_p_-1 relating to loans that do not exceed a maximum amount and that are repayable in accordance with certain terms thus except to the extent a loan from a governmental sec_457 plan satisfies sec_72 sec_1_72_p_-1 and sec_1_457-6 any amount_loaned from an eligible governmental_plan to a participant or beneficiary is includible in the gross_income of the borrower for the taxable_year when the loan is made if a loan made under the model plan meets the requirements established thereunder the loan would satisfy the requirements of sec_72 sec_1_72_p_-1 and sec_1_457-6 and thus would not be treated as a taxable_distribution under sec_72 solely because the loan was made based upon the provisions of the model plan summarized above and the documents presented including the state regulations we conclude as follows the model plan as amended and restated through date and approved by the board constitutes an eligible_deferred_compensation_plan as defined in sec_457 under sec_457 amounts of pre-tax compensation deferred in accordance with the terms of the model plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan qualified distributions from a qualified_roth_contribution_program maintained pursuant to the model plan’s provisions will not be included in income under sec_402a provided that loans are made in accordance with the provisions of the model plan the making of such loans will not be treated as distributions subject_to current taxation under sec_72 plr-107041-11 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan with terms other than those in the above-described model plan or as to the federal tax consequences under any other section of the code or statute other than those specifically stated above if the model plan’s terms are modified this ruling will not necessarily remain applicable this ruling is directed only to state s and the board and applies only to the terms of the model plan submitted on date as amended through date and approved by the board in addition this ruling applies to an adopting eligible_employer only if it establishes a_trust satisfying the requirements of the model plan and the state regulations sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely ----- cheryl press ----- cheryl press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure
